         Case 7:17-cv-00131-RDP Document 60 Filed 10/10/19 Page 1 of 3                                FILED
                                                                                             2019 Oct-10 PM 05:04
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                 WESTERN DIVISION


RODNEY KEISTER,                                  )
                                                 )
       Plaintiff,                                )
                                                 )
vs.                                              )          Case No.: 7:17-cv-00131-RDP
                                                 )
STUART BELL, in his official capacity as         )
President of the University of Alabama,          )         PLAINTIFF’S MOTION FOR
JOHN HOOKS, in his official capacity as          )          SUMMARY JUDGMENT
Chief of Police for the University of            )
Alabama Police Department, and MITCH             )
ODOM, individually and in his official           )
capacity as Police Lieutenant for the            )
University of Alabama Police Department,         )
                                                 )
       Defendants.                               )

       Pursuant to Fed. R. Civ. P. 56, Plaintiff Rodney Keister (Keister) respectfully moves this

Court for summary judgment in his favor on claims he brought in this matter against Defendants

Stuart Bell, in his official capacity as President of the University of Alabama (UA), John Hooks,

in his official capacity as Chief of Police for the UA Police Department, and Mitch Odom,

individually and in his official capacity as police officer for the UA Police Department,

regarding the violation of his constitutional rights, in applying and enforcing a grounds use

policy that has made him and continues to make apply for and obtain a permit for individual or

small group expression, secure university entity sponsorship, and supply 10-working-day

advance notice, to engage in protected speech, including literature distribution and unamplified

speech, on public sidewalks owned by the City of Tuscaloosa and maintained by UA.

       In the absence of any genuine issues of material fact in this cause, Keister is entitled to

judgment as a matter of law, and, specifically, the following relief:
             Case 7:17-cv-00131-RDP Document 60 Filed 10/10/19 Page 2 of 3




        1.       Declaration that UA Grounds Use Policy is unconstitutional on its face and as

applied to Keister’s religious literature distribution and unamplified speech on the public

sidewalks at the northeast and southeast corners of the intersection of University Blvd. and

Hackberry Lane;

        2.       Permanent injunction enjoining Defendants from applying and enforcing UA

Grounds Use Policy to bar or restrict Keister’s religious literature distribution and unamplified

speech on the public sidewalks at the northeast and southeast corners of the intersection of

University Blvd. and Hackberry Lane; and

        3.       Nominal damages in the amount of $1.00 to Keister for the violation of his

constitutional rights.

        In support of his Motion for Summary Judgment, Keister relies on his Verified Amended

Complaint [Doc. 39], Defendants’ Answer thereto [Doc. 54], Evidentiary Materials complied in

Appendix filed concurrently with this Motion, his Brief in Support of the Motion for Summary

Judgment, and the balance of the record in this cause.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff Rodney Keister respectfully

requests that this Honorable Court grant his Motion for Summary Judgment.




                                                2
           Case 7:17-cv-00131-RDP Document 60 Filed 10/10/19 Page 3 of 3




                                    Respectfully submitted,

   s/ Nathan W. Kellum_                               s/ Jason Tingle__
   Nathan W. Kellum*                                  Jason Tingle
   TN BAR #13482; MS BAR #8813                        JAUREGUI & LINDSEY, LLC
   CENTER FOR RELIGIOUS EXPRESSION                    244 Inverness Center Dr.
   699 Oakleaf Office Lane, Suite 107                 Suite 200
   Memphis, TN 38117                                  Birmingham, AL 35242
   (901) 684-5485 – Telephone                         205-909-2233 − Telephone
   (901) 684-5499 – Fax                               205-970-3886 – Fax
   nkellum@crelaw.org                                 jtingle@jandllawfirm.com

   Attorney for Plaintiff Rodney Keister              Attorney for Plaintiff Rodney Keister
   *Pro Hac Vice Admission


    s/ Walter M. Weber__
    Walter M. Weber*
    AMERICAN CENTER FOR LAW & JUSTICE
    201 Maryland Ave., N.E.
    Washington, DC 20002
    (202) 546-8890
    wmweber@aclj-dc.org

    Attorney for Plaintiff Rodney Keister
    *Pro Hac Vice Admission




                               CERTIFICATE OF SERVICE

       I hereby certify that on October 10, 2019, the foregoing was filed electronically with the

Clerk of the Court by using the CM/ECF system, and that that notice of this filing will be sent

electronically to all counsel of record by operation of the Court’s CM/ECF system.

       .

                                            /s/Nathan W. Kellum
                                              Attorney for Plaintiff



                                               3
